Citation Nr: 1011462	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-02 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent 
for mild degenerative arthritis of the lumbar spine with mild 
lumbar strain.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that granted 
service connection for a low back disability and assigned a 
10 percent disability rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran contends that he is entitled to an initial rating 
higher than 10 percent for mild degenerative arthritis of the 
lumbar spine with mild lumbar strain.  The Veteran 
specifically claims that he suffers from severe muscle spasms 
that have caused him to develop an antalgic gait and abnormal 
spinal contour.  

A VA examination report in April 2008 reflects complaints of 
pain in the lumbar spine.  The Veteran denied flare-ups in 
pain, or incapacitating episodes in the previous 12 months.  
The Veteran did not use assistive devices for ambulation and 
his gait was noted as normal.  There was no evidence of 
spasms or tenderness on palpitation.  Forward flexion of the 
spine was to 90 degrees, extension was to 30 degrees, right 
and left lateral flexion was to 30 degrees, bilaterally, and 
right and left lateral rotation was to 30 degrees, 
bilaterally.  Range of motion was not additionally limited by 
flare-ups in pain, fatigue, lack of endurance, weakness, or 
repetitive motion.  Deep tendon reflexes were normal in the 
lower and upper extremities, bilaterally.  Straight leg 
raises were negative.  Plain films of the lumbar spine 
revealed mild degenerative arthritis.  The examiner described 
the curvature of the spine as normal.  The examiner diagnosed 
mild degenerative arthritis of the lumbar spine with mild 
lumbar strain.  


VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  When available evidence is too old 
for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last VA examination is not overly 
stale, review of the claims file shows that the record 
contains MRI evidence of dextroscoliosis of the spine, which 
was not considered at the time of the VA examination.  That 
finding is inconsistent with the VA examiner's statement that 
curvature of the Veteran's spine was normal.  In addition, 
the examiner did not comment as to whether the Veteran 
exhibited guarding on examination.  Because the current 
severity of the Veteran's service-connected lumbar spine 
disability therefore remains unclear, the Board finds that 
remand for an additional examination is necessary in order to 
fairly address the merits of the Veteran's claim.

Finally, in an August 2008 statement the Veteran claimed he 
is unable to work due to his service-connected low back 
disability.  A TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board 
finds that the issue of entitlement to a TDIU rating has been 
raised by the record and is within the jurisdiction of the 
Boar.  However, that issue is inextricably intertwined with 
the pending claim for an initial rating higher than 10 
percent for mild degenerative arthritis of the lumbar spine 
with mild lumbar strain and must also be remanded.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2009).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2009).  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
examination to determine the nature and 
severity of his service-connected lumbar 
spine disability.  The examiner must 
review the claims folder and should note 
that review in the report.  The examiner 
should conduct all indicated tests, to 
include range of motion studies expressed 
in degrees.  The examiner should describe 
any pain, weakened movement, excess 
movement, fatigability, or incoordination 
present; and, to the extent possible, 
express any additional functional loss in 
terms of additional degrees of limited 
motion in the lumbar spine.  In addition, 
the examiner should state whether the low 
back disability has been productive of any 
incapacitating episodes, which are defined 
as periods of acute signs and symptoms 
that require bed rest prescribed by a 
physician or treatment by a physician, and 
the frequency and duration of such 
episodes.  The examiner should 
specifically address the following:

a)  Is there clinical evidence of 
muscle spasm or guarding?

b)  Are the 2007 MRI findings of 
dextroscoliosis of the spine indicative 
of muscle spasm or guarding?

c)  If present, is muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal 
contour?  

d)  State what impact, if any, the 
Veteran's low back disability has on 
his employment and daily living 
activities.  The examiner should 
provide an opinion as to whether the 
service-connected low back disability, 
without consideration of any other 
nonservice-connected disability, 
renders him unable to secure or follow 
a substantially gainful occupation.

2.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


